On appeal from the municipal-county court of the city of Greensboro to the Superior Court of Guilford County, the defendant was tried upon a warrant charging that he "did unlawfully and wilfully have in his possession forty-two gallons of untax-paid intoxicating liquors, for the purpose of sale, contrary to the form of the statute and against the peace and dignity of the State," and a verdict of "guilty as charged" was rendered. From a judgment of imprisonment predicated on the verdict the defendant appealed, assigning errors.
The defendant, appellant, assigns as error the refusal of his motion to dismiss the action or for a judgment of nonsuit duly lodged when the State had produced its evidence and rested its case. G.S., 15-173. The defendant offered no evidence. We are constrained to hold that the refusal of the defendant's motion was error. *Page 779 
Taking the evidence in the light most favorable to the State, it tends to show only that there was found in the yard surrounding the house in which the defendant lived with only his adoptive mother, a Ford automobile, in the rear compartment of which was 42 gallons (seven cases) of liquor, upon which no tax, Federal or State, had been paid; that in the court below the defendant testified that the automobile was not his, and that a man, a stranger to him, was driving the automobile, which got out of order, and he, defendant, helped to push the automobile onto the premises where he lived, and that the automobile was left there for several days, during which time the defendant left and was in Norfolk; that the automobile was subsequently driven away by some unknown person.
The defendant's adoptive mother testified, as a witness for the State, that she did not own the automobile or know who did own it, and that she did not have any interest in or ownership of the liquor.
Evidence sufficient to take the case to the jury in a criminal action must tend to prove the fact in issue or reasonably conduce to its conclusion as a fair, logical and legitimate deduction, and not merely such as raises a suspicion or conjecture of guilt. S. v. Johnson, 199 N.C. 429,154 S.E. 730.
The evidence, at most, does no more than raise a suspicion of the defendant's guilt, and therefore the motion to dismiss and for judgment of nonsuit will be allowed. S. v. Johnson, supra; S. v. Battle, 198 N.C. 379,151 S.E. 927; S. v. Montague, 195 N.C. 20, 141 S.E. 285.
The judgment of the Superior Court is
Reversed.